                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
UNITED STATES DISTRICT COURT                                                     DATE FILED: 5/7/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 I.A.M. NATIONAL PENSION FUND AND                               :
 BOARD OF TRUSTEES OF THE                                       :
 I.A.M. NATIONAL PENSION FUND,                                  :
                                                                :
                                              Plaintiffs,       :   21-CV-1511 (VEC)
                                                                :
                            -against-                           :       ORDER
                                                                :
 BRITISH AIRWAYS PLC,                                           :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 23, 2021, the parties informed the Court that they were in

settlement negotiations, Letter, Dkt. 11;

        WHEREAS on March 23, 2021, the Court adjourned the pretrial conference from April 9,

2021 to June 16, 2021 to give the parties time to reach a settlement, Endorsement, Dkt. 12;

        WHEREAS Defendant’s deadline to answer, move, or otherwise respond to the

Complaint was April 23, 2021, Dkt. 10;

        WHEREAS Defendant has not answered the Complaint; and

        WHEREAS Defense counsel has not filed a notice of appearance in this matter;

        IT IS HEREBY ORDERED that Defense counsel must file a notice of appearance by no

later than Friday, May 14, 2021.

        IT IS FURTHER ORDERED that Defendant must answer, move, request a deadline

adjournment, or otherwise respond to the Complaint by no later than Friday, May 21, 2021.

Failure to answer the Complaint will result in an order requiring Plaintiff to move for an order to

show cause why default judgment should not be entered against Defendant.
       IT IS FURTHER ORDERED that by no later than Tuesday, May 11, 2021, Plaintiff’s

counsel must serve this Order on Defense counsel. Plaintiff’s counsel must file proof of such

service on the docket by no later than Wednesday, May 12, 2021.



SO ORDERED.
                                                        ________________________
Date: May 7, 2021                                          VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                                2
